EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alysa Youngson on 12/13/2021.

The application has been amended as follows: 

1] CANCEL claims 1-6, 8-13 and 15.

2] AMEND claim 16 as follows:

16. (Currently Amended)  A semiconductor device comprising:
a first active region disposed in a first region of a substrate and including first and second sidewalls which extend in a first direction;
a second active region disposed in a second region of the substrate and including third and fourth sidewalls which extend in a second direction;
a first epitaxial pattern disposed on the first active region; and
a second epitaxial pattern disposed on the second active region,
wherein the first epitaxial pattern includes first and second epitaxial sidewalls which extend from the first and second sidewalls, respectively, of the first active region,

wherein the second epitaxial sidewall includes a second epitaxial lower sidewall, a second epitaxial upper sidewall, and a second epitaxial connecting sidewall which connects the second epitaxial lower sidewall and the second epitaxial upper sidewall,
wherein the second epitaxial pattern includes third and fourth epitaxial sidewalls which extend from the third and fourth sidewalls, respectively, of the second active region,
wherein the third epitaxial sidewall includes a third epitaxial lower sidewall and a third epitaxial upper sidewall which is directly connected to the third epitaxial lower sidewall,
wherein the fourth epitaxial sidewall includes a fourth epitaxial lower sidewall and a fourth epitaxial upper sidewall which is directly connected to the fourth epitaxial lower sidewall,
wherein the first to fourth epitaxial upper sidewalls and the third and fourth epitaxial lower sidewalls are formed by crystal planes included in a first crystal plane group, and
wherein the first and second epitaxial lower sidewalls are formed by crystal planes included in a second crystal plane group 
wherein the first crystal plane group is one of a {111} crystal plane group, a {110} crystal plane group, or a {100} crystal plane group,
wherein the second crystal plane group is one of a {111} crystal plane group, a {110} crystal plane group, or a {100} crystal plane group, and is different from the first crystal plane group.

3] ADD claims 27-30 as follows:

27. (New) The semiconductor device of claim 16,

wherein a distance between the third and fourth epitaxial sidewalls in a fifth direction intersecting the second direction decreases as a distance from the second active region increases in a sixth direction, which is perpendicular to the second and fifth direction.

28. (New) The semiconductor device of claim 27, wherein each of the first and second epitaxial lower sidewalls are parallel to a top surface of the substrate.

29. (New) The semiconductor device of claim 16, wherein the first active region includes a planar top surface which connects the first and second sidewalls.

30. (New) The semiconductor device of claim 16,
wherein the first and second epitaxial connecting sidewalls are formed by crystal planes included in a third crystal plane group, and
wherein the third crystal plane group is one of a {111} crystal plane group, a {110} crystal plane group, or a {100} crystal plane group, and is different from the first and second crystal plane groups.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “wherein the first crystal plane group is one of a {111} crystal plane group, a {110} crystal plane group, or a {100} crystal plane group”, and 

Fronheiser et al. (PG Pub. No. US 2015/0214369 A1). Fronheiser teaches a semiconductor device (fig. 21) comprising first and second sidewalls of respective first and second epitaxial patterns (fig. 2I epitaxial patterns 124 include sidewalls with faceted surfaces 114F).  However, Fronheiser does not teach the second epitaxial sidewalls comprise lower portions formed by one of a {111} crystal plane group, a {110} crystal plane group, or a {100} crystal plane group different from lower portions of the first epitaxial sidewalls.
Yin et al. (PG Pub. No. US 2015/0380411 A1) teaches first and second epitaxial patterns with different crystal plane orientations (¶ 0032), but fails to teach upper sidewalls with a same crystal plane group and lower sidewalls with different crystal plane groups, as required by independent claim 16.

In light of these limitations in the claims (see Applicant’s figs. 8-9 & pages 14-15), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894